Citation Nr: 1212367	
Decision Date: 04/04/12    Archive Date: 04/11/12

DOCKET NO.  10-29 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from March 1945 to July 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of September 2009.  In December 2011, he cancelled a Travel Board hearing request. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Left ear hearing loss was at least as likely as not due to in-service acoustic trauma.  


CONCLUSION OF LAW

Left ear hearing loss was incurred in active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2011).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2011).

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2011).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id., at 157.  Impaired hearing will be considered a disability for VA purposes when the thresholds for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; the thresholds for at least three of these frequencies are 26 decibels or more; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

No complaints of hearing loss were noted in the Veteran's service treatment records.  His hearing at separation in July 1946 was 15/15 bilaterally on whispered voice test.  

On a VA examination in September 2009, the Veteran reported unilateral hearing loss, in the left ear.  During service, he had been a radar man, exposed to general ship noise and to weapons noise during training.  He had worked in an oilfield as a civilian, and, recreationally, was a pilot and motorcyclist.  He stated that in 1945, while on the firing range, a soldier firing beside him moved back when he fired his weapon, causing the muzzle to blast right beside his left ear.  He said that the ear rang for three weeks and his hearing was never the same in that ear.  

On audiometric examination, pure tone thresholds at the frequencies of 500, 1000, 2000, 3000, and 4000 hertz were 40, 55, 45, 80, and 90 decibels in the left ear.  For comparison purposes, corresponding findings in the left ear were 35, 50, 45, 40, and 55 decibels.  The four-frequency average (frequencies 1000-4000 hertz) was 67.5 in the left ear, and 47.5 in the right ear.  Speech recognition in the left ear was 52 percent, as compared to 94 percent in the right ear.  The diagnosis was normal to profound sensorineural hearing loss in the left ear, as opposed to normal to moderately severe sensorineural hearing loss in the right ear.  

The examiner stated that she could not state whether left ear hearing loss was due to noise exposure in service without resort to mere speculation.  She noted the muzzle blast directly behind the Veteran's left ear in service, and the subsequent ringing in the ear and subjective loss of hearing.  The examiner also noted that whisper tests were administered at separation, and were normal.  The examiner stated that there was nothing it the file noting the incident the Veteran described, but, if he was to be believed, the acoustic trauma received from the muzzle blast could have caused a great deal of hearing loss in the left ear.  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Where medical expertise is necessary to establish a diagnosis or to address questions of medical causation, lay assertions of medical status do not constitute competent medical evidence for these purposes.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

Lay assertions, however, may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (here the Federal Circuit distinguished between the examples of a broken leg versus cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

The Veteran contends that while shooting on the rifle range in service, in the prone position, the soldier on his left kept backing up, until the muzzle of his rifle was even with his left ear.  When he fired from that position, the muzzle blast damaged his hearing, which, over the years, had deteriorated.  

Although the Veteran can report on a subjective decline in hearing, a hearing loss disability for VA service connection purposes requires specific audiological findings.  Thus, he is not competent to state that he has a hearing loss disability meeting the regulatory criteria, as such requires specific audiometric testing.  For the same reason, however, the whispered voice test, which does not include any specific audiometric findings, cannot rule out the presence of a hearing loss disability, as defined in 38 C.F.R. § 3.385.  Thus, the presence of the a normal whispered voice test at separation is without probative value.  

The examiner stated that if the Veteran was to be believed, the acoustic trauma received from the muzzle blast could have caused a great deal of hearing loss in the left ear.  The Veteran provided a detailed description of the acoustic trauma incident in service.  The Board specifically finds the in-service acoustic trauma as described by the Veteran to be entirely credible.  

Given the recoil effect of firing a rifle, it is certainly believable that an individual firing from the prone position could slowly back up.  The Veteran states that immediately after the blast, he had ringing in the ear, and his hearing was never the same.  The examiner stated such factors could have resulted in loss of hearing.  The Board also observes that the Veteran's hearing in the left ear is significantly worse than in the right ear.  

In sum, the Veteran's entirely credible statements establish in-service acoustic trauma and continuity of symptomatology.  There is medical evidence of the presence of a significantly more severe hearing loss in the left ear, and the examiner's statement that such incident could have caused a great deal of hearing loss in the left ear.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (if it is not possible to separate the effects of service-connected from nonservice-connected conditions, all symptoms must be attributed to the service-connected condition).  While an examination with a greater degree of certainty would have been useful, taken as a whole, the evidence currently of record is evenly balanced.  

Thus, it is not necessary to further delay a decision on this 85-year old World War II Veteran's claim by requesting an additional examination, as, with the resolution of all reasonable doubt in the Veteran's favor, service connection for left ear hearing loss may be granted.  In reaching this determination, the benefit-of-the-doubt rule has been applied.  

In view of the favorable outcome of this issue, compliance with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011)) need not be discussed. 


ORDER

Service connection for left ear hearing loss is granted.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


